DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 and 19-20 have been allowed.
	Claims 17-18 have been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Fujita et al. USPAP 2008/0066,994.  Fujita discloses that the torque output from the electric motor abnormally fluctuates or the torque output from the electric motor varies between clockwise and counterclockwise turning operations of the driver's steering wheel, the steering assist control is continued if the vehicle speed v is equal to or lower than the reference speed v0. In this case, the width of the dead band of the steering torque in the assist map used to calculate the target assist torque is increased. Thus, only in a case where the vehicle is moving at a low speed and the driver's steering wheel is operated with a great force, the steering assist torque is produced to alleviate the burden on the driver. In the other cases, the electric motor is stopped to minimize a sense of discomfort in the steering operation.
Figures 1, 3 and 2 of Fujita disclose:

    PNG
    media_image1.png
    915
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1004
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1040
    605
    media_image3.png
    Greyscale

Figure 8 of Fujita discloses:

    PNG
    media_image4.png
    536
    534
    media_image4.png
    Greyscale


In regard to claim1, Fujita taken either individually or in combination with other prior art of record fails to teach or render obvious 
An apparatus that is mounted in a vehicle and that is
configured to provide map data to a plurality of electric components disposed in the vehicle, the apparatus comprising:
wherein the processor is configured to:

determine whether or not to transmit the electric component information to
the server based on the calculated reliability of the electric component information;
control the at least one communication interface to cause the electric
component information to be transmitted to the server based on a determination that the calculated reliability of the electric component information is higher than reliability of the original map, and
based on a determination that first reliability of first electric component information satisfies a reference condition and second reliability of second electric component information does not satisfy the reference condition, transmit, to the server,
only the first electric component information that satisfies the reference condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al. (U.S. patent application publication 2014/0227,907) discloses a 
connector, which can secure reliability of connection between a terminal and an electric component connected to the terminal even if a car is vibrated in driving, a connector includes a terminal having an electric contact portion and connected to an electric wire, and a connector housing having a terminal receiving section holding the terminal. The electric contact portion is arranged to be inclined to a horizontal direction.
Laughner (U.S. patent application publication 2012/0109,763) discloses providing mobile electric power to one or more electric vehicles without drawing electricity from the electric power grid. The system may include a transportation vehicle, a combustion engine coupled to an electric generator, and a controls box coupled to the generator to transmit electricity to an electric vehicle or storage batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667